ALTENBERND, Judge,
Concurring.
I concur in this opinion. I write to emphasize that we have reviewed de novo the legal rulings of Judge Demers, who in turn was reviewing the legal rulings of Judge Lenderman. Judge Lenderman presided in this case, not as a senior circuit court judge, but as a statutory voluntary trial resolution judge. Any lawyer with more than five years’ experience can serve as such a voluntary judge. See § 44.104(2), Fla. Stat. (2011).
The issues raised in footnote four of the court’s opinion are difficult issues of a constitutional dimension that currently stand as an impediment to broader use of the mechanism provided in section 44.104. This case appears to have been tried in a Pinellas County courtroom with the services of all the usual court personnel. Moreover, this case was tried by a jury whose members apparently were selected from the pool of jurors summoned for use in an Article V courtroom. See Art. V, § 1, Fla. Const, (limiting the legislature’s power to create courts); §§ 40.23-.2B1, Fla. Stat. (2011). Whether section 44.104 contemplates trial by jury in a state-provided courtroom and whether actual jurors can be compelled to hear cases tried pursuant to this statute are issues that have not been presented in this case.